Citation Nr: 1545469	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-31 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 administrative decision.	

The Board notes that the claims file contains a June 2012 statement of the case (SOC) pertaining to the issue of entitlement to an effective date earlier than December 31, 2008, for the grant of service connection of coronary artery disease.  However, as the Veteran did not submit a timely substantive appeal with regard to this issue, this issue is currently not on appeal before the Board. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Philadelphia, Pennsylvania, in August 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issue on appeal is being granted in full, the Board finds that no further discussion is needed with regard to the requirements of Bryant.  

The issue of entitlement to an earlier effective date for the grant of service connection for coronary artery disease has been raised by the record in an August 2015 claims form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The competent and credible evidence establishes that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU rating have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claim for entitlement to TDIU, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for coronary artery disease (60 percent); posttraumatic stress disorder (PTSD) with anxiety and depression (50 percent); mild thoracolumbar strain (10 percent); malaria (0 percent); and scars, general (0 percent), for a combined evaluation of 80 percent.  Thus, the Veteran meets the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In this regard, the Veteran contended in a June 2011 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) that he departed his most recent employment at General Motors in December 2010 due to service-connected heart problems and PTSD.  Specifically, at the August 2015 hearing, the Veteran asserted that, as he got older, his psychological problems increased in severity, resulting in outbursts and the inability to get along with others at work.  He reported being aggressive and angry with co-workers.  He stated that, prior to retirement, he switched to what he had hoped would be a less stressful position.  However, the position actually caused more stress in terms of workload.   

Most recently, the Veteran underwent a VA PTSD examination in November 2014, at which it was noted that he had occupational and social impairment with reduced reliability and productivity.  It was noted in this examination report that the Veteran had problems with co-workers at his last job.  Because of his heart condition, he would feel very "annoyed" by people smoking.  He was annoyed entering the building, with smokers outside and inside the doorway to the building.  He was afraid he would "kill someone."  He yelled and screamed at work, requiring others to help him to calm down "quite a few times."  He used profanity once in a while.  He made verbal threats a few times and got in people's faces a few times.  He complained to management and to the union.  Near the end of his career, he was yelling daily.  Smoking was a significant trigger at work, but he also would react angrily to dealing with people in general and especially to experiencing racism or favoritism at work.  He reported having difficulty working with other people and being unable to trust anyone.  The Veteran indicated that he was afraid they will do something wrong or hurt him.  He preferred to work alone.  The examiner noted that, even when working on a project for his therapy group, he preferred to work alone, not trusting even a fellow veteran to do the right thing.  He was counseled verbally, but never formally written up, because his situation was understood.  He received positive reviews for the quality of his work.  

At the November 2014 VA heart examination, the Veteran contended that his service-connected ischemic heart disease prevented him from working.  It was noted that the Veteran's symptoms precluded him from an occupation that required vigorous physical activity such as carrying and lifting more than 10 pounds or frequently walking or climbing stairs.  The examiner noted that, given reasonable accommodations, however, he could reasonably function in a sedentary occupation.

The Veteran also submitted a March 2013 letter from a physician at Penn Cardiology, at which the physician noted that the Veteran had several disabilities "which may" interfere with his ability to find gainful employment.  The physician noted that, after service in Vietnam, the Veteran was diagnosed with PTSD, and that this might have accounted for the fact that he had a myocardial infarction at an early age in his 30s.  The physician also noted that the Veteran had been treated for hypertension, renal insufficiency, and hyperparathyroidism.  

Based on this evidence, it is likely that the Veteran's service-connected disabilities alone would preclude him from engaging in substantially gainful employment.  Specifically, the medical evidence of record suggests that he is precluded from maintaining physical employment because of his heart condition.

With regard to sedentary employment, the Veteran has essentially asserted that he was not able to handle the pressures of working at his previous job and was unable to get along with his co-workers because of the increasing severity of his PTSD symptoms.  These complaints were documented in the November 2014 VA PTSD examination report. 

In light of the fact that the Veteran had worked at his previous job for over 40 years, and he indicated on his June 2011 VA Form 21-8940 that he did not have education beyond high school, the Board finds there is no evidence of record to suggest that he had the education or training to find employment outside of his previous employment at General Motors.  Therefore, as it is clear from his reports at the November 2014 VA PTSD examination that his PTSD prevented him continuing his employment there, the Board finds that it would not be feasible for him to follow any substantially gainful occupation due to his service-connected disabilities.

The Board is responsible for determining, on the basis of all the evidence of record, whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the Board finds the competent and credible evidence supports the claim.  Therefore, the Veteran must prevail and his claim of entitlement to TDIU is granted.







ORDER

Entitlement to TDIU is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


